Citation Nr: 1200308	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO.  08-35 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for service connection for hepatitis C. 

2. Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H.J. Baucom




INTRODUCTION

The Veteran had active service from July 1972 to July 1974. 

These matters come before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida, which denied reopening the previously denied claim of service connection for hepatitis C, finding that new and material evidence had not been submitted.

Irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim of service connection for hepatitis C.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The issue of service connection for hepatitis C is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In a February 2002 rating decision, the RO denied service connection for hepatitis C.  The Veteran did not timely appeal the decision and it is now final.

2. Evidence submitted since the RO's February 2002 rating decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for hepatitis C.


CONCLUSION OF LAW

The criteria for reopening the claim for service connection for hepatitis C are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance as to the issue of whether new and material evidence has been submitted to reopen a claim is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

Analysis

In a February 2002 rating decision the RO denied service connection for hepatitis C, finding that there was no nexus opinion linking the Veteran's in service serum hepatitis with his current hepatitis C diagnosis.  The RO found the January 2002 VA examiner's opinion to be too speculative to grant service connection as the examiner concluded that the Veteran's current hepatitis C could be related to his in service serum hepatitis and could be related to his intravenous drug use in the years post service. 

An appeal was never filed and the decision is now final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.160(d) (2011). 

The Veteran was service connected for residuals of hepatitis in a May 1988 rating decision based on his in service diagnosis of serum hepatitis in May 1974.  

In December 2006 the Veteran filed a claim to reopen his claim for hepatitis C.  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

The regulations define 'new' evidence as existing evidence not previously submitted to agency decisionmakers.  'Material' evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118 . 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273   (1996). 

At the time of the prior denial in February 2002, there were no opinions linking the Veteran's hepatitis C with his service.  Evidence received since the February 2002 rating decision consists of the Veteran's report that he was hospitalized for four to six weeks in an Army hospital in Italy to treat hepatitis during service.  There are no such records in the claims file.  This evidence could reasonably substantiate the claim and reopening the claim for service connection for hepatitis C is warranted.  38 U.S.C.A. § 5108.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).





ORDER

New and material evidence has been received and the petition to reopen a claim for service connection for hepatitis C is granted.  


REMAND

In January 2002 a VA examination was conducted.  The examiner opined that the Veteran's hepatitis C could be a residual from a serum hepatitis infection and that it could be associated with his intravenous drug use in the years post service.  The examiner's opinion is inconclusive and speculative.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  It cannot be determined whether the question of a nexus cannot be resolved in light of current medical knowledge, a deficiency in the facts, or if the examiner merely lacked the background and training required to render the opinion.  This renders the examination report inadequate.  As such, a remand for a new examination is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all the Veteran's treatment records from the Army Hospital in Italy.  Document all negative responses.  

2. Obtain all VA treatment records from the VAMC in Pensacola, Florida. 

3. Schedule a VA examination.  The examiner must review the claims file and consider the Veteran's medical history.  

The examiner is to opine as to whether it is as least as likely as not that the Veteran's hepatitis C is related to service.

A complete rationale for the opinion expressed must be included in the examination report.

If the requested opinion cannot be rendered without resorting to speculation, the examiner is to state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4. Review the claims file to ensure that the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative an appropriate time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


